Action for personal injuries. The complaint alleges that plaintiff purchased a ticket from defendant Lehigh Valley Railroad Company in the Pennsylvania Station, New York city, for the purpose of proceeding on the Black Diamond Express to Easton, Penn. When she was admitted to the train platform, the doors of the train were closed and the ears dark. About three minutes before the scheduled time for the departure of the train, an employee of defendant Lehigh Valley Railroad Company went through the train putting on the lights in the ears and opening the rear doors only of each car. When said employee reached the front end door of the car at which plaintiff was standing, he passed it by and failed to open it. Immediately thereafter the crowd in which plaintiff was standing made a rush toward the rear door of said car, which had been opened, throwing plaintiff to the stone platform upon which she was standing, with the result that her right leg was broken. Judgment dismissing the complaint at the close of plaintiff’s case unanimously affirmed. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.